Case 2:18-cv-07241-CAS-PLA Document 44-2 Filed 12/23/19 Page 1 of 8 Page ID #:600



    1                         DECLARATION OF MARIANA MCCONNELL
    2                I, Mariana McConnell, hereby declare as follows:
    3                1.    I am an attorney at law licensed to practice before all courts of the State of
    4 California. I am a partner with Kiesel Law LLP, counsel for Plaintiff Kevin Risto in

    5 this action. If called as a witness I could and would competently testify to the

    6 following:

    7                2.    I submit this declaration in opposition to Defendants’ request that Plaintiff
    8 Kevin Risto produce documents in response to Defendants’ Requests for Production

    9 Nos. 7-10.

   10                3.    Attached hereto as Exhibit 1 are documents bearing bates DEFS40155,
   11 40158, 40165, 40166, 40172 which were produced by Defendants in this litigation.

   12                4.    Attached hereto as Exhibit 2 are documents bearing bates DEFS40517-
   13 28 which were produced by Defendants in this litigation.

   14                5.    Attached hereto as Exhibit 3 is the September 23, 2019 Letter from
   15 Andrew J. Thomas concerning this discovery dispute.

   16                6.    In February of 2019, Mr. Risto sent correspondence to AFM which
   17 enclosed a Power of Attorney and Agent Designation with Transparence Entertainment

   18 Group. To my knowledge, Mr. Risto does not have any other agreements with

   19 Transparence Entertainment Group. Mr. Thomas’ Letter which is attached hereto as

   20 Exhibit 3 contains a reference to this February 2019 correspondence.

   21                I declare under penalty of perjury under the laws of the United States of America
   22 that the foregoing is true and correct.

   23                Executed December 17, 2019, at Beverly Hills, California.
   24

   25
                                                          Mariana McConnell
   26

   27

   28

        00551032-1

                                       DECLARATION OF MARIANA MCCONNELL
Case 2:18-cv-07241-CAS-PLA Document 44-2 Filed 12/23/19 Page 2 of 8 Page ID #:601




                Exhibit 1
            Filed Under Seal
Case 2:18-cv-07241-CAS-PLA Document 44-2 Filed 12/23/19 Page 3 of 8 Page ID #:602




                Exhibit 2
            Filed Under Seal
Case 2:18-cv-07241-CAS-PLA Document 44-2 Filed 12/23/19 Page 4 of 8 Page ID #:603




                      EXHIBIT 3
Case 2:18-cv-07241-CAS-PLA Document 44-2 Filed 12/23/19 Page 5 of 8 Page ID #:604

633 WEST STH STREET SUITE 3600 LOS ANGELES, CA 90071-2054
                                                                     .J E N N E R & B L 0       c   K   LLP




                                                                     Andrew J. Thomas
September 23, 2019                                                   Tel +l 213 239 5155
                                                                     AJThomas@jenner.com
VIA EMAIL AND FIRST CLASS MAIL

Mariana A. McConnell
Kiesel Law LLP
8648 Wilshire Boulevard
Beverly Hills, CA 90211-2910
mcconnell@kiesel.law

 Re:       Risto v. SAG-AFTRA, et al.

 Dear Mariana:

         We have received your letter dated August 29, 2019 regarding the discoverability of Mr.
 Risto's agreements and communications with Transparence Entertainment Group (TEG), Dennis
 Dreith, Shari Hoffman, and Bruce Waynne. As explained below, TEG is a direct competitor of
 the Fund and the nature of Mr. Risto's relationship with TEG and its top executives is directly
 relevant to the question of whether he has any conflicts of interest that affect his adequacy as a
 class representative.

         As a preliminary matter, none of the cases cited in your letter regarding the limits of
 discovery is applicable to our current discovery requests. In Kalmbach, the defendants were not
 seeking infonnation related to an existing conflict of interest. Instead, they were seeking
 information about a lawsuit for fraud that the named plaintiff was involved in ten years prior to
 the class action lawsuit. See Kalmbach v. Nat'[ Rifle Ass 'n of Am., 2018 WL 2411753, at *2
 (W.D. Wash. May 29, 2018). Here, the named plaintiff is currently in a contractual relationship
 with former employees who are current competitors of the Fund. Your reliance on In re
 Allergan, Inc. Sec. Litig. is similarly misplaced. There, the defendants wanted information about
 the plaintiff's status as a putative class member in another class action in a different state. See
 2016 WL 5922717, at *6 (C.D. Cal. Sept. 23, 2016). The court held that that information was
 not relevant because the defendants had not explained how plaintiff's membership in the other
 class created the potential for a conflict. Id.

         Here, we have explained that plaintiff's relationship with direct competitors and former
 employees of the Fund creates the potential for conflicts of interest and unusual incentives that
 call into question Mr. Risto's adequacy as a class representative. In Marshall, the defendants did
 not identify what specific conflicts of interest might be uncovered through discovery. They
 merely requested precertification discovery to see "whether there are any conflicts of interest."

 CHICAGO    LONDON    LOS ANGELES    NEW YORK     WASHINGTON, DC      WWW.JENNER.COM
Case 2:18-cv-07241-CAS-PLA Document 44-2 Filed 12/23/19 Page 6 of 8 Page ID #:605

 Mariana A. McConnell
 September 23, 2019
 Page 2




 See Marshall v. Northrop Grumman Corp., 2017 WL 10991748, at* 1 (C.D. Cal. Jan. 4, 2017).
 This is completely distinct from the instant situation, where defendants have identified specific
 contractual relationships that could create direct conflicts of interest. You also cite Excel
 Fortress for the proposition that "minimally-relevant, highly sensitive information from a
 competitor" is not discoverable, but in that case the requesting party was seeking information
 about nonparty investors who were not affiliated with the litigation. Excel Fortress Ltd. v.
 Wilhelm, 2018 WL 6067255, at *3 (D. Ariz. Nov. 20, 2018). Yet again, this case has no
 applicability to the current situation, where the named plaintiff is in a business relationship with
 direct competitors and former employees of the defendants, and where the discovery at issue
 does not seek trade secrets or other highly sensitive information.

         In our case, the request for agreements and communications between Mr. Risto and
 Transparence Entertainment Group and its three top executives goes directly to Mr. Risto's
 adequacy as a class representative. TEG is a direct competitor of the Fund. While TEG does not
 provide all of the services to non-featured musicians that the Fund does, it nevertheless competes
 with AFM and the Fund with respect to securing royalties from foreign collective management
 organizations (CMOs), by charging fees to musicians to register their international mandates
 with foreign CMOs instead of with the Fund. This undermines the Fund's bargaining position
 with foreign CMOs and increases the administrative expense burden for all Fund participants.
 Accordingly, TEG is in competition with the Fund to represent musicians - i.e., many of the very
 performers who make up the proposed class in this litigation - in seeking to secure the
 distribution of foreign royalties.

         As competitors of the Fund, TEG and its executives have incentives and motivations for
 bringing and prosecuting this litigation that almost certainly differ from those of the potential
 class of non-featured performers. Indeed, Mr. Risto already has highlighted that his incentives
 and motives diverge sharply from those of other non-featured performers who may be members
 of the class. In February 2019, Mr. Risto sent correspondence to AFM demanding that AFM
 release the mandates that it held allowing AFM to collect royalties from international CMOs on
 Mr. Risto's behalf-a move that serve only to advance his interests as a principal ofTEG in
 seeking to undermine the mission of AFM and the Fund to obtain the cooperation of foreign
 CM Os in obtaining and distributing royalties to U.S. non-featured performers. Without seeing
 the requested agreements and communications between and among Mr. Risto and TEG and/or
 TEO executives, defendants cannot assess whether and to what extent conflicts exist and the
 extent to which they affect Mr. Risto' s adequacy as a class representative.

         Furthermore, your August 29 letter ignores the extraordinary circumstances of Dennis
 Dreith' s direct participation in the case as a "litigation consultant" to Mr. Risto and the putative
 class. Mr. Risto is purporting to challenge the propriety of the Service Fee implemented
 pursuant to the 2013 Data Purchase and Services Agreement. The Amended Complaint alleges
 that the Trustees of the Fund breached their fiduciary duties in approving and maintaining the
Case 2:18-cv-07241-CAS-PLA Document 44-2 Filed 12/23/19 Page 7 of 8 Page ID #:606
Mariana A. McConnell
September 23, 2019
Page 3




Service Fee, and you have described the Fund's conduct as a "misappropriation" of money from
class members. As you know, this Agreement was entered into by the Fund and the Unions
while Mr. Dreith was the CEO of the Fund and Shari Hoffman was the Fund's Chief Operating
Officer. The fee was paid to the Unions for several years under Mr. Dreith's executive direction
and with his approval. As officers of the Fund, Mr. Dreith and Ms. Hoffman owed fiduciary
duties to the Fund and its beneficiaries. See, e.g., In re AWTR Liquidation Inc., 548 B.R. 300,
305 (Bankr. C.D. Cal. 2016) (under California law, corporate executives have "the duty to
exercise their business judgment in an informed, good faith effort to preserve and grow the
corporation's value"); Roberts v. Gainsforth, 2015 WL 12765021, at *4 (C.D. Cal. Apr. 28,
2015) ("Under California corporate law, corporate officers and directors owe fiduciary duties to
the corporation and its stockholders."). Even as former executives, their relationship to the fund
necessarily creates a conflict of interest. Cf Yates v. Applied Performance Techs., Inc., 209
F.R.D. 143, 152 (S.D. Ohio 2002) (attorney cannot simultaneously represent putative class and
former executive of defendant company even on unrelated matters).

          You have now informed us that-in addition to being Mr. Risto's business partner in
 TEG - Mr. Dreith is assisting in the prosecution of this lawsuit as a "consultant," which means
 that he is helping to attack the Service Fee that he himself approved and administered -
 presumably in exchange for some kind of compensation or stake in the litigation. The
 agreements and communications that the defendants seek may well reveal that Mr. Dreith and
 Ms. Hoffman, as former officers of the Fund, are now seeking to profit from a lawsuit that, if
 successful, would result in a judgment that Mr. Dreith and Ms. Hoffman breached their own
 fiduciary duties and actively superintended the alleged "misappropriation" of millions of dollars
 from non-featured performers. This raises serious concerns regarding potential conflicts of
 interest and, accordingly, Mr. Risto's adequacy as a class representative. Mr. Dreith's business
 ties to the both the plaintiff and the defendants, his litigation consulting arrangement, and his
 financial stake in a lawsuit that attacks his own conduct as administrator of the Fund are all
 highly relevant to Mr. Risto's potential conflicts of interest and adequacy as a class
 representative.

          Finally, in regard to Bruce Waynne specifically, he is also a business partner with Mr.
 Risto and Mr. Dreith in TEG, a direct competitor of the Fund. In addition, Mr. Waynne has had
 agreements with the Fund related to individuals on the Fund's unclaimed royalty list. This
 creates additional potential conflicts, particularly if he is assisting Mr. Risto in any way in this
 litigation. Therefore, the agreements between Mr. Risto and Mr. Waynne are relevant to
 conflicts of interest both because of Mr. Waynne' s current connection to Transparence and his
 prior involvement with the Fund.

       In order to evaluate these conflicts, it is imperative that defendants have access to all
 agreements and pertinent communications between Mr. Risto and Transparence as well as
 between Mr. Risto and TEG executives. While we would prefer to resolve this discovery dispute
Case 2:18-cv-07241-CAS-PLA Document 44-2 Filed 12/23/19 Page 8 of 8 Page ID #:607
 Mariana A. McConnell
 September 23, 2019
 Page4




 amicably, if you continue to refuse to produce the requested material we will have no choice but
 to file a motion to compel production pursuant to FRCP 37 and Local Rules 37-1 and 37-2.

         We look forward to hearing from you soon.

                                              Sincerely,




 2932949.5
